TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 25, 2022



                                     NO. 03-22-00056-CR


                                  Miles Wilson, Jr., Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE KELLY




This is an appeal from the trial court’s order denying appellant’s motion for production. Having

reviewed the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.